Name: 2011/729/CFSP: Council Decision 2011/729/CFSP of 10Ã November 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: air and space transport;  international affairs;  transport policy;  Africa
 Date Published: 2011-11-11

 11.11.2011 EN Official Journal of the European Union L 293/35 COUNCIL DECISION 2011/729/CFSP of 10 November 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1), implementing United Nations Security Council Resolution (UNSCR) 1970 (2011). (2) On 23 March 2011, the Council adopted Decision 2011/178/CFSP (2) amending Decision 2011/137/CFSP and implementing UNSCR 1973 (2011). (3) On 22 September 2011, the Council adopted Decision 2011/625/CFSP (3) amending Decision 2011/137/CFSP and implementing UNSCR 2009 (2011). (4) On 27 October 2011, the United Nations Security Council adopted UNSCR 2016 (2011) which decided that the provisions of paragraphs 6 to 12 of UNSCR 1973 (2011) should be terminated on 31 October 2011. (5) Decision 2011/137/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 3a of Decision 2011/137/CFSP is hereby deleted. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 November 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 53. (2) OJ L 78, 24.3.2011, p. 24. (3) OJ L 246, 23.9.2011, p. 30.